By the Court.
This case comes before us on an appeal from the Land Court. Only questions of law raised on the record can be considered. The petitioner claims the real estate in question through an execution sale, respecting which the Land Court judge was unable to discover any invalidity and he found the title to be in the petitioner. Manifestly a pre-existing attachment made upon a writ never entered in court, although undischarged on the record of the registry of deeds, was no bar to the subsequent attachment and sale through which the title of the petitioner is derived. The present apparent misfortune of the appellant is due to failure to take advantage seasonably of the right of redemption afforded her by the statutes. No substantial question of law is disclosed upon this record.

Order for decree affirmed.